Case: 12-5129   Document: 39    Page: 1   Filed: 11/28/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tates ~ourt of §ppeaIs
       for tbe jfeberaI ~trtutt

         DISTRIBUTED SOLUTIONS, INC.,
                Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee,
                          AND

   COMPUSEARCH SOFTWARE SYSTEMS, INC.,
            Defendant-Appellee.




                       2012-5129


Appeal from the United States Court of Federal Claims in
      case no. 12-CV-274, Judge George W. Miller.


                     ON MOTION


 Before RADER, Chief Judge, LOURIE and SCHALL, Circuit
                        Judges.
PER CURIAM.
Case: 12-5129      Document: 39     Page: 2   Filed: 11/28/2012




DISTRIBUTED SOLUTIONS, INC. V. US                           2

                        ORDER
    Distributed Solutions, Inc. moves for a temporary in-
junction to prevent the United States Department of
Labor and Compusearch Software Systems, Inc. from
taking any further actions to implement Compusearch's
contract during the pendency of this appeal. Distributed
Solutions further seeks expedited consideration of its
appeal. The United States and Compusearch oppose.
Distributed Solutions replies.
    In deciding whether to grant a stay or injunction
pending appeal, this court "assesses [the] movant's
chances for success on appeal and weighs the equities as
they affect the parties and the public." E.!. Dupont de
Nemours & Co. v. Phillips Petroleum Co., 835 F.2d 277,
278 (Fed. Cir. 1987); see also Standard Havens Prods. v.
Gencor Indus., 897 F.2d 511 (Fed. Cir. 1990). To prevail,
a movant must establish a strong likelihood of success on
the merits or, failing that, must demonstrate that it has a
substantial case on the merits and that the harm factors
militate in its favor. Hilton v. Braunskill, 481 U.S. 770,
778 (1987).
    Without prejudicing the ultimate disposition of this
case by a merits panel, we conclude based upon the pa-
pers submitted that Distributed Solutions has not estab-
lished that it is entitled to a temporary injunction
pending this appeal. With regard to Distributed Solu-
tions' motion to expedite, we note that while Distributed
Solutions could have expedited the consideration of this
case by filing its brief early, it has not done so. This case
will be placed on the next available oral argument calen-
dar after the briefing is completed.
    Accordingly,
    IT Is ORDERED THAT:
    The motion is denied.
Case: 12-5129   Document: 39   Page: 3    Filed: 11/28/2012




3                       DISTRIBUTED SOLUTIONS, INC. V. US



                                FOR THE COURT




                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s23